Citation Nr: 1746152	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-19 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease (IHD) prior to January 16, 2014, and in excess of 60 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to IHD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1965 to December 1965 and May 1978 to March 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for IHD evaluated as 10 percent disabling.

In January 2014, the Veteran attended an informal conference with a Decision Review Officer at the Baltimore RO.  In December 2014, the Veteran testified at a hearing at the Board's office.  A transcript of each of the proceedings is of record.  The Veterans Law Judge (VLJ) who presided over the December 2014 hearing has since retired; the Veteran was afforded the opportunity for a new hearing with the undersigned VLJ, but elected to proceed without another hearing. 

Following a January 2016 remand by the Board, a May 2016 rating decision increased the evaluation for the Veteran's service-connected IHD to 60 percent effective January 16, 2014.  As this decision does not represent a total grant of the benefit sought on appeal, the claim for increase remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that additional evidence has been uploaded to the Veteran's electronic claims file since the issuance of the most recent supplemental statement of the case in May 2016.  After review, the Board finds that such records are largely duplicates of prior documents associated with the file and repetitive of existing evidence.  Additionally, the Veteran waived initial agency of original jurisdiction (AOJ) consideration of such evidence in May 2016.  38 C.F.R. § 20.1304(c) (2016).  Accordingly, the Board may properly consider the additional evidence submitted. 

Finally, the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below, the issue of entitlement to a TDIU has been raised; therefore, it is within the jurisdiction of the Board.

This appeal was processed using the Virtual Benefits Management System and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to January 16, 2014, the Veteran's IHD manifested by a workload of greater than 7 METs resulting in dyspnea and fatigue, with left ventricular ejection fraction of 55 to 60 percent.

2.  For the period beginning January 16, 2014, the Veteran's IHD manifested by a workload of 7 METs resulting in dyspnea, with left ventricular ejection fraction of 65 percent.



	
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for IHD prior to January 16, 2014 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for a rating in excess of 60 percent for IHD beginning January 16, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.

VA's General Counsel held that no further VCAA notice is required for downstream issues, such as the appeal with respect to the initially assigned ratings following the original grant of service connection.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Here, neither the appellant nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the private and VA treatment records, as well as VA examination reports.  Lay statements of the Veteran are also associated with the record.  

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

II.  Increased Rating

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the issue involves the assignment of a disability rating following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered, and separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering whether lay evidence is competent, the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value. 

Entitlement to a rating in excess of 10 percent prior to January 16, 2014

The Veteran seeks a higher initial rating for his IHD, which was originally rated as 10 percent disabling under Diagnostic Code 7005, effective October 31, 2007.

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease (CAD), including IHD).  Arteriosclerotic heart disease resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.

Private treatment records from 2004 indicate METs measurements of 10.9 (February) and 13.7 (July).  In April 2009, private treatment records reflect a METs measurement of 11.7.  Upon review of systems in July 2010, the Veteran's physical activity capacity was reported as greater than 4 METs.

A Disability Benefits Questionnaire (DBQ) was completed in September 2010 to assess his IHD.  The examiner indicated that the Veteran's estimated METs measurement was greater than 7 to 10; however, he also indicated the Veteran's METs was "7-8."  A left ventricular ejection fraction of 60 percent was noted based upon a 2005 echocardiogram, but the examiner also wrote "46% Hopkins" in the same section.  The Veteran reported dyspnea and fatigue.

Subsequently, the Veteran underwent an echocardiogram at the Baltimore VAMC in January 2011.  The RO obtained the results of this test, as instructed by the January 2016 Board Remand.  Per the report, the Veteran's left ventricular function was good with an estimated ejection fraction of plus or minus 55 percent.  Cardiac chambers and mitral and aortic valve motion were deemed normal.  The attending cardiologist stated that there was no significant change since February 9, 2003.  

In a January 2011 statement, the Veteran estimated a workload of 4 METs. Again in January 2012, he submitted a statement in which he categorized the measurements of 7 to 10 METs as absurd; he rated himself as somewhere between 3 and 4.  He requested that the effects of the cardiac condition on his quality of life and limitations on his daily well-being be considered.

Given the above, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for the period prior to January 16, 2014.  The Veteran's ejection fraction was noted to be 60 percent in 2005 and 55 percent in January 2011.  While the September 2010 DBQ referenced a potential 46 percent ejection fraction, this is an outlier; it is unclear how that number was obtained.  Additionally, METs were measured as 10.9, 11.7, and 13.7 between 2004 and 2009. The September 2010 examiner indicated that the Veteran's estimated METs workload was greater than 7 to 10; he also indicated the Veteran's METs was "7-8."  Despite the conflicting report contained in the September 2010 DBQ, the evidence for this period reflects METs primarily in excess of 7.  The Veteran's symptoms during this period most nearly approximate the criteria for a 10 percent rating.  

The Board notes the Veteran estimated his METs measurements as being between 3 and 4. He is competent to provide evidence about his disability; for example, he is competent to describe fatigue, shortness of breath, and other symptoms he experienced related to his IHD.  See Layno, 6 Vet. App. at 465.  He is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, his competent and credible lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of his disabilities.

After thorough consideration of the evidence of record, the Board finds that a 10 percent rating, but no higher, is warranted for the period prior to January 16, 2014 for the Veteran's service-connected IHD.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.

Entitlement to a rating in excess of 60 percent beginning January 16, 2014

A January 2014 DBQ reflected a METs level of 7 based upon a private exercise test conducted on January 16, 2014.  Left ventricular ejection fraction of 50 percent was noted.  The DBQ indicated that his IHD impacted his ability to work due to shortness of breath.  The full results of the January 2014 private stress testing are contained in the Veteran's treatment records associated with the claims file.  The report noted low normal left ventricular systolic function of 50 percent with no apparent wall motion abnormalities prior to the test.  The maximum METs obtained during testing was 7; the Veteran's functional class was reported as 7-16 METS.  The Interpretation Summary found that study was technically adequate and indicated a negative Treadmill Stress Echo and normal blood pressure response to stress.  The estimated ejection fraction was 65 percent.

A private treatment note from June 2014 stated that a comprehensive cardiovascular exam was performed.  The provider stated that from a purely cardiovascular perspective, the Veteran appeared to be doing extremely well. There was no evidence for decompensated congestive heart failure, no evidence for active myocardial ischemia, and no evidence for symptomatic cardiac rhythm disturbance. His functional capacity remained high and he had absolutely no complaints nor negative interval historical events since his last cardiac stress test earlier in the year.

Given the above, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran is not entitled to an evaluation in excess of 60 percent for the period beginning January 16, 2014.  While the January 2014 DBQ indicated ejection fraction of 50 percent, this appears to be a mis-reading of the results of the private stress test, which found the estimated ejection fraction to be 65 percent upon testing.  Additionally, METs were measured as between 7 and 16 during the relevant period.  Thus, the criteria for a 100 percent rating under Diagnostic Code 7005 are not met.
The Board notes the Veteran's repeated assertions that his METs are more appropriately measured between 3 and 4, rather than 7. However, as described above, his competent and credible lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of his disabilities.

The Board also notes the request for a new examination from the Veteran's representative in the June 2017 post-remand brief.  However, the Veteran submitted a letter in May 2017, in which he referenced the 2014 evidence of his heart condition, but did not allege worsened severity or provide more recent evidence related to his IHD.  There is no evidence to suggest that the June 2014 determination that the Veteran was doing extremely well has changed.  Indeed, in a May 2016 letter, he requested a 60 percent IHD rating effective January 16, 2014, which has been granted.  He also stated that all pertinent information had been provided and requested that a decision be issued forthwith.  The passage of time alone does not trigger the need for a new examination.  See, e.g. Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Here, the evidence does not show a worsening of the disability since January 2014.  Thus, a new examination is not needed in order to properly assess the Veteran's levels of symptomatology.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met through the September 2010 and January 2014 examination reports already of record.  38 C.F.R. § 3.159(c)(4).

After thorough consideration of the evidence, the Board finds that a 60 percent rating, but no higher, is warranted for the period beginning January 16, 2014 for the Veteran's service-connected IHD.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§ 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.

The issue of entitlement to a TDIU is addressed in the Remand portion of the decision, below.  The Veteran has not raised any other issues with respect to the increased rating claim for his IHD, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease prior to January 16, 2014, and in excess of 60 percent thereafter is denied.


REMAND

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice, 22 Vet. App. at 453-54.  In this case, the Veteran alleges that his unemployability is due to his IHD.  Per the January 2014 DBQ, the physician opined that the IHD impacted the Veteran's ability to work.  The Veteran has specifically raised the issue of unemployability due to IHD in several written statements regarding the evaluation of his disability.  The Board thus finds that the evidence of record reasonably raises a claim for a TDIU due to the Veteran's service-connected IHD.  Id.  Therefore, the RO should develop a claim for TDIU as indicated below and adjudicate this issue in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs him of the evidence and information necessary to establish entitlement to a TDIU. He should be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  A copy of this notice and request must be included in the file.

2.  After completing the above and any other development deemed necessary, adjudicate the issue of entitlement to a TDIU based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


